
	

114 HR 4967 IH: Food Bank Assistance Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4967
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Emergency Food Assistance Act of 1983 relating to the distribution of food; and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Food Bank Assistance Act of 2016. 2. Food Distribution Under the Emergency Food Assistance Act of 1983 (a)AmendmentThe 1st sentence of section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)) is amended by striking and donated wild game and inserting , donated wild game, and any other donated foods.
 (b)AppropriationThere is hereby appropriated $100,000,000 for each of the fiscal years that begins on or after the effective date of this Act, to carry out section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)).
			3.Availability of commodities for the emergency food assistance program
 Section 27(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(2)) is amended— (1)in subparagraph (C) by striking 2018 and inserting 2016,
 (2)in subparagraph (D)— (A)by striking through 2018 and inserting and 2016,
 (B)in clause (i) by adding and at the end, (C)in clause (ii) by adding and at the end, and
 (D)by striking clauses (iii) and (iv), and (3)by amending subparagraph (E) to read as follows:
				
					(E)
 (i)for fiscal year 2017, $500,000,000; and (ii)for each subsequent fiscal year, the amount specified in clause (i) adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(u)(4) to reflect changes between June 30, 2015, and June 30 of the immediately preceding fiscal year..
 4.Effective dateThis Act and the amendments made by this Act shall take effect on the 1st day of the 1st fiscal year that begins after the date of the enactment of this Act.
		
